Citation Nr: 0714285	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  01-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an additional right knee disability.

2.  Entitlement to service connection for residuals of a 
right forearm ulceration.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from January 1968 to October 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for additional 
evidentiary development, and that the action requested in its 
remand has been accomplished to the extent possible.  The 
Board further observes that while this case was in remand 
status, a July 2006 rating decision granted service 
connection for the veteran's right knee disability, effective 
from April 18, 2000, which is the filing date of the 
veteran's claim for 38 U.S.C.A. § 1151 benefits for a right 
knee disability.  Thus, as addressed more fully below, the 
Board finds that the issue of entitlement to benefits under 
38 U.S.C.A. § 1151 benefits is now subject to dismissal.

The Board also notes that at the time of its remand in August 
2005, in a separate decision under the same docket number, 
the Board concurrently remanded the issue of entitlement to 
reimbursement for private medical expenses to the Department 
of Veterans Affairs Medical Center (VAMC) located at Jackson, 
Mississippi for certain development.  The record reflects 
that the action requested in the Board's remand has yet to be 
completed, and that this issue has not yet been certified 
back to the Board for appellate review, but remains pending 
at the VAMC.  Thus the reimbursement issue will not be 
addressed at this time.


FINDINGS OF FACT

1.  There is no current evidence of a residual of right 
forearm ulceration that has been related to active service.  

2.  As the RO has granted service connection for residuals of 
right knee replacement effective from April 2000, there is no 
longer a controversy regarding the issue of entitlement to 
additional right knee disability under 38 U.S.C.A. § 1151.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of right forearm 
ulceration that was incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  There is no longer an issue of fact or law pertaining to 
a claim for Department of Veterans Affairs (VA) benefits 
before the Board as to entitlement to compensation under 
38 U.S.C.A. § 1151 for additional right knee disability. 38 
U.S.C.A. § 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Right Forearm 
Ulceration Residuals

Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.

First, prior to the original adjudication of the claim in 
September 2003, the veteran was provided with a December 2001 
letter that outlined the evidence necessary to substantiate 
the claim and the respective obligations of VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, following the Board's 
remand of August 2005, the veteran was provided with a 
similar letter that same month and in April 2006, the veteran 
was advised of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the December 2001 and August 2005 VCAA notice 
letters did not specifically request that appellant provide 
any evidence in the appellant's possession that pertained to 
the claim as addressed in Pelegrini v, Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO) and the Board, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claim.  
Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

Service medical records indicate that in early November 1968, 
the veteran received unspecified injuries as a result of 
being "smashed" in between the steering wheel and side of 
the "V.P."  X-rays obtained at that time were reportedly 
negative.

Service medical records reflect that later in November 1968, 
the veteran was evaluated for an ulceration on the right 
forearm.  Examination revealed a small indurated ulcer on the 
right forearm.  There was no lymphadenopathy.  The veteran 
was advised to treat with warm soaks and apply an 
antibacterial ointment.

Discharge examination in October 1970 revealed no relevant 
complaints and normal examination of the upper extremities.  
The Board also notes that while a tattoo on the right forearm 
was identified, a residual of the veteran's right forearm 
ulceration from November 1968 was not. 

Post-service treatment records are silent as to complaints or 
treatment of the right upper extremity until December 1996, 
at which time findings included bilateral epicondylitis, 
right greater than left.  In January 1997, the veteran was 
examined for a recurrent right volar wrist mass that had been 
excised approximately one year earlier and then recurred 
about 4-5 months later.  Examination revealed a 1 centimeter 
radio volar mass, and the assessment was right carpal tunnel 
syndrome (CTS) and right volar ganglion.  In March 1997, VA 
X-rays of the right elbow revealed mild spurring and a small 
spur or fragment at the anterior aspect of the articulating 
surface of the ulna.  At this time, there was also a 
diagnosis of bilateral epicondylitis.  

In July 1997, it was noted that electromyogram (EMG)/nerve 
conduction velocity (NVC) of the right upper extremity 
revealed right radiculopathy and mild right CTS.

VA examination in May 2006 revealed that the examiner 
reviewed the claims file in conjunction with his examination 
of the veteran.  The veteran reported that he injured his 
right arm during service when the arm got caught between two 
boats.  He thereafter started developing numbness and 
tingling in his right hand in the 1990's and had a cyst 
removed.  He continued to complain of numbness and tingling.  
Examination of the veteran's right upper extremity revealed 
decreased sensation of the median nerve distribution in the 
right hand.  While there was no thenar atrophy, Phalen's test 
produced tingling, as did a compression test in the median 
nerve distribution.  The impression included right carpal 
tunnel syndrome.  The examiner did not believe that the right 
carpal tunnel syndrome seen on examination was related to the 
veteran's injury in 1969.  He further commented that injuries 
of the right forearm did not cause CTS, which is instead 
caused by something within the carpal tunnel of the wrist, 
and he did not believe that this could have occurred during 
this injury as described.



Analysis

The Board has carefully reviewed the record as to this claim 
and first notes that service connection may be granted for a 
disability arising from injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

In addition, under the basic statutory framework and the case 
law, it is also clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Here, while the record reflects complaints and findings of a 
recurrent right volar wrist mass and elbow problems in 1996 
and 1997, and diagnoses of right CTS in 1997 and 2006, the 
July 2006 VA skin examiner reviewed the claims file 
containing such references and concluded that injuries of the 
right forearm did not cause CTS, which is instead caused by 
something within the carpal tunnel of the wrist, and that he 
did not believe that this could have occurred as a result of 
the injury as described by the veteran.  In addition, while 
the examiner did not specifically mention the previous 
treatment for elbow problems and a recurrent right volar 
wrist mass, he did not identify any findings with respect to 
such conditions at the time of his examination, and the Board 
could not identify any treatment for these conditions since 
1997.  Thus, the Board finds that there is no current 
evidence of a disability consistent with a right forearm 
injury during service.  The Board further observes that 
although the veteran in good faith believes that he currently 
suffers from residuals of a right forearm injury during 
service, he has not demonstrated any special education or 
medical training that enables him to diagnose a residual of 
right forearm injury, or to express an opinion on medical 
causation with respect to such a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Board also notes that there is no competent medical 
opinion that contradicts the opinion of the July 2006 VA 
examiner.  The veteran and his representative had the 
opportunity to provide such evidence but apparently chose not 
to do so.  

In summary, in weighing the probative value of the veteran's 
statements, on the one hand, and the lack of current findings 
or diagnoses together with the July 2006 examiner's opinion, 
on the other, the Board finds the latter to be of far more 
probative value, and that the preponderance of the evidence 
is clearly against this claim.

The Board additionally notes that even if there was current 
medical evidence of a right forearm disability, there would 
still need to be evidence linking such disability to service, 
and there is no such evidence currently of record.  In fact, 
there is only one reference to the treatment of a right 
forearm ulceration in November 1968, and no additional 
evidence of treatment to the right forearm during service.  
There are also no relevant findings or diagnoses at the time 
of the veteran's separation examination in October 1970.  
Thus, a preponderance of the evidence would still clearly be 
against the claim.

II.  Entitlement to Compensation under the Provisions of 
38 U.S.C.A. § 1151 for an Additional Right Knee Disability

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.


Analysis

In July 2006, the RO granted entitlement to service 
connection for residuals of a right total knee replacement, 
effective from April 2000.  The determination in essence has 
rendered moot the remaining issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional right 
knee disability, since the establishment of service 
connection for residuals of a right total knee replacement 
establishes service connection for all right knee disability 
that the veteran currently has, effective from April 2000.  
The Board is, however, required to provide reasons and bases 
for its determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of establishment of service 
connection for all residuals of the veterans right total knee 
replacement, the Board finds that there no longer exists any 
case or controversy as to the veteran's entitlement to VA 
compensation benefits for a right knee disorder.  No greater 
benefit can be provided.  Nor are any exceptions to the 
mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 
(1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The claim for service connection for residuals of a right 
forearm ulceration is denied.

The appeal for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for an additional right knee disability is dismissed.

____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


